UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-27816 REDWOOD MORTGAGE INVESTORS VIII, a California Limited Partnership (Exact name of registrant as specified in its charter) California 94-3158788 (State or other jurisdiction of incorporation (I.R.S. Employer or organization) Identification No.) 900 Veterans Blvd., Suite 500, Redwood City, CA 94063-1743 (Address of principal executive offices) (Zip Code) (650) 365-5341 (Registrant’s telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No XX 2 Part I – Item 1.FINANCIAL STATEMENTS REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) CONSOLIDATED BALANCE SHEETS JUNE 30, 2009 (unaudited) AND DECEMBER 31, 2008 (audited) (in thousands) ASSETS June 30, December 31, Cash and cash equivalents $ $ Loans Loans, secured, net of discount of $2,976 for 2008 Loans, unsecured Allowance for loan losses ) ) Net loans Interest and other receivables Accrued interest and late fees Receivable from affiliate 5 — Advances on loans Total interest and other receivables Real estate owned Real estate held Real estate held for sale Real estate held for use — Allowance for real estate losses ) ) Net real estate Loan origination fees, net and other assets 30 96 Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) CONSOLIDATED BALANCE SHEETS JUNE 30, 2009 (unaudited) AND DECEMBER 31, 2008 (audited) (in thousands) LIABILITIES AND PARTNERS’ CAPITAL June 30, December 31, Liabilities Line of credit $ $ Mortgage payable — Accounts payable Deferred revenue — Payable to affiliate Total liabilities Minority interest Partners’ capital Limited partners’ capital, subject to redemption net of unallocated syndication costs of $1,541 and $1,716 for June 30, 2009 and December 31, 2008, respectively; and Formation Loan receivable of $12,227 and $13,207 for June 30, 2009 and December 31, 2008, respectively General partners’ capital, net of unallocated syndication costs of $16 and $17 for June 30, 2009 and December 31, 2008, respectively Total partners’ capital Total liabilities and partners’ capital $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(unaudited)
